As filed with the Securities and Exchange Commission on April 27, 2011 1933 Act File No. 333-44010 1940 Act File No. 811-10067 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 17 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 20 x EATON VANCE VARIABLE TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, MA 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, MA 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on May 1, 2011 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. ^ Eaton Vance VT Floating-Rate Income Fund ^ A diversified mutual fund seeking high current income Eaton Vance VT ^ Large-Cap Value Fund A diversified ^ mutual fund ^ seeking total return Prospectus Dated ^ May 1, 2011 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This Prospectus contains important information about the Funds which are available for purchase by separate accounts of insurance companies and qualified pension and retirement plans. Please save it for reference. Table of Contents Fund Summaries 3 ^ VT ^ Floating - ^ Rate Income Fund ^ 3 VT ^ Large-Cap Value Fund ^ 6 Important Information Regarding Fund Shares ^ 9 Investment Objectives & Principal Policies and Risks ^ 10 Management and Organization ^ 14 Valuing Shares ^ 15 Purchasing and Redeeming Shares ^ 15 Additional Tax Information ^ 17 Financial Highlights ^ 19 VT ^ Floating - ^ Rate Income Fund ^ 19 VT ^ Large-Cap Value Fund ^ 20 Eaton Vance Variable Annuity Funds 2 Prospectus dated May 1, 2011 Fund Summaries Eaton Vance VT Floating-Rate Income Fund Investment Objective The Funds investment objective is to provide a high level of current income. Fees and Expenses of the Fund ^ This table does not reflect expenses and charges that are, or may be, imposed under your variable annuity contract or variable life insurance separate account ("Variable Contract") or qualified pension or retirement plan ("Qualified Plan"). If these fees and expenses were included, expenses shown would be higher. For information on these charges, please refer to the applicable Variable Contract prospectus, prospectus summary or disclosure statement. If you participate through a Qualified Plan, the table does not reflect direct expenses of the plan, and you should consult your administrator for more information. This table describes the expenses that you may pay if you buy and hold shares of the Fund. Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Management Fees 0. ^ % Distribution (12b-1) Fees 0.250% Service Fees 0.250% Other Expenses 0. ^ % Total Annual Fund Operating Expenses 1.150% Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example does not reflect expenses and charges which are, or may be, imposed under your Variable Contract or Qualified Plan. If these fees and expenses were included, expenses shown would be higher. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Fund Shares $117 $365 $633 $1,398 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 35% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets in income producing floating rate loans and other floating rate debt securities. The Fund invests primarily in senior floating rate loans ("Senior Loans"). Senior Loans typically are of below investment grade quality and have below investment grade credit ratings, which ratings are associated with securities having high risk, speculative characteristics ( ^ sometimes referred to as "junk"). The Fund may invest up to 25% of its total assets in U.S. dollar denominated foreign Senior Loans. The Fund may also invest in secured and unsecured subordinated loans, second lien loans and subordinated bridge loans ("Junior Loans"), other floating-rate debt securities, fixed income debt obligations and money market instruments. Money market holdings with a remaining maturity of less than 60 days will be deemed floating rate assets. ^ In managing the Fund, the investment adviser seeks to invest in a portfolio of loans that it believes will be less volatile over time than the general loan market. Preservation of capital is considered when consistent with the Funds objective. The investment advisers staff monitors the credit quality of loans held and other loans available to the Fund . The Fund s Board of Trustees intends to submit any material change to the Funds objective to its shareholders for approval. Eaton Vance Variable Annuity Funds 3 Prospectus dated May 1, 2011 Principal Risks ^ Market Risk. Economic and other events (whether real or perceived) can reduce the demand for certain ^ bank loans and other income securities , or for investments generally, which may reduce market prices and cause the value of Fund shares to fall. The frequency and magnitude of such changes cannot be predicted. Certain ^ bank loans and other income securities can experience downturns in trading activity and, at such times, the supply of such instruments in the market may exceed the demand. At other times, the demand for such instruments may exceed the supply in the market. An imbalance in supply and demand in the market may result in valuation uncertainties and greater volatility, less liquidity, widening credit spreads and a lack of price transparency in the market. No active trading market may exist for certain investments, which may impair the ability of the Fund to sell or to realize the full value of such investments in the event of the need to liquidate such assets. Adverse market conditions may impair the liquidity of some actively traded investments. Credit Risk. Bank loans and other income securities are subject to the risk of non-payment of scheduled principal and interest. Changes in economic conditions or other circumstances may reduce the capacity of the party obligated to make principal and interest payments on such instruments and may lead to defaults. Such non-payments and defaults may reduce the value of Fund shares and income distributions. The value of a fixed income security also may decline because of concerns about the issuers ability to make principal and interest payments. In addition, the credit ratings of bank loans and other income securities may be lowered if the financial condition of the party obligated to make payments with respect to such instruments changes. Credit ratings assigned by rating agencies are based on a number of factors and do not necessarily reflect the issuers current financial condition or the volatility or liquidity of the security. In the event of bankruptcy of the issuer of bank loans and other income securities, the Fund could experience delays or limitations with respect to its ability to realize the benefits of any collateral securing the instrument. In order to enforce its rights in the event of a default, bankruptcy or similar situation, the Fund may be required to retain legal or similar counsel. This may increase the Funds operating expenses and adversely affect net asset value. Due to their lower place in the borrowers capital structure, Junior Loans may involve a higher degree of overall risk than Senior Loans of the same borrower. Risk of Lower Rated Investments. Investments rated below investment grade and comparable unrated securities have speculative characteristics because of the credit risk associated with their issuers. Changes in economic conditions or other circumstances typically have a greater effect on the ability of issuers of lower rated investments to make principal and interest payments than they do on issuers of higher rated investments. An economic downturn generally leads to a higher non-payment rate, and a lower rated investment may lose significant value before a default occurs. Lower rated investments generally are subject to greater price volatility and illiquidity than higher rated investments. Interest Rate Risk. As interest rates rise, the value of fixed income investments is likely to decline. Conversely, when interest rates decline, the value of fixed income investments is likely to rise. The impact of interest rate changes on floating rate investments is typically mitigated by the periodic interest rate ^ reset of the investments. Investments with longer maturities typically offer higher yields, but are more sensitive to changes in interest rates than investments with shorter maturities, making them more volatile. In a declining interest rate environment, prepayment of loans may increase. In such circumstances, the Fund may have to ^ reinvest the prepayment proceeds at lower yields. ^ Risk of Senior Loans. Risks of investments in Senior Loans are similar to the risks of lower rated securities, although interest rate risk may be reduced because Senior Loan rates generally are adjusted for changes in short-term interest rates. Junior Loans are subject to the same general risks. Due to their lower place in the borrowers capital structure and possible unsecured status, Junior Loans may involve a higher degree of overall risk than Senior Loans of the same borrower. Counterparty Risk. A financial institution or other counterparty with whom the Fund does business may decline in financial condition and become unable or unwilling to honor its commitments. This could cause the value of Fund shares to decline and/or the Fund could experience delays in the delivery of sale proceeds or the loans or other income securities purchased from the counterparty or proceeds of a sale of a loan or other income security to a counterparty. Risks Associated with Active Management. The Fund is an actively managed portfolio and its success depends upon the investment skills and analytical abilities of the investment adviser to develop and effectively implement strategies that achieve the Funds investment objective. Subjective decisions made by the investment adviser may cause the Fund to incur losses or to miss profit opportunities on which it may otherwise have capitalized. Eaton Vance Variable Annuity Funds 4 Prospectus dated May 1, 2011 General Fund Investing Risks. The Fund is not a complete investment program and you may lose money by investing in the Fund. All investments carry a certain amount of risk and there is no guarantee that the Fund will be able to achieve its investment objective. In general, the ^ Annual Fund Operating Expenses expressed as a percentage of ^ the Funds average daily net assets will change as Fund assets increase and decrease, and the Funds Annual Fund Operating Expenses may differ in the future. Purchase and redemption activities by ^ insurance companies, plan sponsors and other eligible investors may impact the management of the Fund and its ability to achieve its objective. Investors in the Fund should have a long-term investment perspective and be able to tolerate potentially sharp declines in value. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. ^ Performance The following bar chart and table provide some indication of the risks of investing in the Fund by showing ^ how the Funds average annual returns over time compare with those of a broad-based securities market index. The returns in the bar chart do not reflect any insurance-related expenses and charges under a Variable Contract or expenses related to a Qualified Plan. If such charges were reflected, the returns would be lower. Thus, you should not compare the Funds returns directly with the performance of other products without taking into account all insurance-related charges and expenses payable under your Variable Contract or Qualified Plan. ^ During the period from December 31, 2001 through December 31, ^ , the Funds highest quarterly total return was 18.33% for the quarter ended June 30, 2009, and the lowest quarterly return was 22.39% for the quarter ended December 31, 2008. ^ Average Annual Total Return as of December 31,^ One Year Five Years Life of Fund Fund Shares ^9.12% ^4.22% ^3.33% S&P/LSTA Leveraged Loan Index (reflects no deduction for fees, expenses or taxes) ^10.13% ^5.22% ^5.12% ^ The Fund commenced operations on May 2, 2001. Life of Fund returns are calculated from May 31, 2001. Investors cannot invest directly in an Index. (Source for the S&P/LSTA Leveraged Loan Index: Morningstar, Inc.). Management Investment Adviser. Eaton Vance Management (" ^ Eaton Vance "). Portfolio Managers Scott H. Page, Vice President of ^ Eaton Vance , has co-managed the Fund since 2001 (commencement of operations). Craig P. Russ, Vice President of ^ Eaton Vance , has co-managed the Fund since 2007. Andrew N. Sveen, Vice President of ^ Eaton Vance , has co-managed the Fund since 2008. For important information about purchase and sale of shares, taxes and financial intermediary compensation, please turn to Important Information Regarding Fund Shares on page ^ 9 of this Prospectus. Eaton Vance Variable Annuity Funds 5 Prospectus dated May 1, 2011 Eaton Vance VT Large-Cap Value Fund Investment Objective The Funds investment objective is to seek total return. Fees and Expenses of the Fund ^ This table does not reflect expenses and charges that are, or may be, imposed under your variable annuity contract or variable life insurance separate account ("Variable Contract") or qualified pension or retirement plan ("Qualified Plan"). If these fees and expenses were included, expenses shown would be higher. For information on these charges, please refer to the applicable Variable Contract prospectus, prospectus summary or disclosure statement. If you participate through a Qualified Plan, the table does not reflect direct expenses of the plan, and you should consult your administrator for more information. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Management Fees 0.625% Distribution (12b-1) Fees 0.250% Service Fees 0.250% Other Expenses 0 . ^ % Total Annual Fund Operating Expenses 1.
